Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Darnell Belcher appeals the district court’s order denying his motion to waive a document retrieval fee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Belcher, No. 4:97-cr-70018-JLK-1 (W.D.Va. Dec. 11, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*918gument would not aid the decisional process.

AFFIRMED.